 1                                                     THE HONORABLE ROBERT S. LASNIK
 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6
     CURTIS ROOKAIRD,                 )
 7                                    )
                           Plaintiff, )                  Case No. 2:14-CV-00176-RSL
 8                                    )
            v.                        )
 9                                    )                  ORDER DIRECTING CLERK TO
     BNSF RAILWAY COMPANY, a Delaware )                  RELEASE SUPERSEDEAS BOND
10   corporation,                     )
                                      )
11                       Defendant.   )
                                      )
12
              THIS MATTER, having come before the Court on Defendant’s Motion for Order
13
     Directing Clerk to Release Supersedeas Bond, the Court having reviewed and considered that
14
     motion, the materials relied upon in support of that motion, any response and reply, all evidence
15
     presented, and all files and records herein, having been fully advised in the premises, now,
16
     therefore, it is hereby:
17
              ORDERED, ADJUDGED AND DECREED that Defendant’s Motion for Order Directing
18
     Clerk to Release Supersedeas Bond is GRANTED. The Clerk of Court is hereby directed to
19
     release the entire funds posted pursuant to supersedeas bond number 022055408 to Defendant
20
     BNSF Railway Company.
21
              DATED this 16th day of January, 2019.
22

23

24
                                                                 A
                                                                 Robert S. Lasnik
                                                                 United States District Judge 
25

26

27
     ORDER DIRECTING CLERK TO RELEASE                                           LANE POWELL PC
                                                                         1420 FIFTH AVENUE, SUITE 4200
     SUPERSEDEAS BOND - 1                                                         P.O. BOX 91302
     Case No. 14-CV-00176-RSL                                               SEATTLE, WA 98111-9402
                                                                          206.223.7000 FAX: 206.223.7107
     118361.0005/7521233.1
 1   Presented By:

 2   LANE POWELL PC

 3

 4   By: s/ Tim D. Wackerbarth
        Tim D. Wackerbarth, WSBA No. 13673
 5      wackerbarthtd@lanepowell.com
        Andrew G. Yates, WSBA No. 34239
 6      yatesa@lanepowell.com

 7   Attorneys for Defendant BNSF Railway
     Company
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DIRECTING CLERK TO RELEASE               LANE POWELL PC
                                             1420 FIFTH AVENUE, SUITE 4200
     SUPERSEDEAS BOND - 2                             P.O. BOX 91302
     Case No. 14-CV-00176-RSL                   SEATTLE, WA 98111-9402
                                              206.223.7000 FAX: 206.223.7107
     118361.0005/7521233.1
